                                                      U.S. Department of Justice             Page 1
                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street
                                                      New York, New York 10007


                                                      May 24, 2021

By ECF
The Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     The New York Times Co. v. Federal Bureau of Prisons, 20 Civ. 833 (PAE)

Dear Judge Engelmayer:

    This Office represents defendant the Federal Bureau of Prisons (“BOP”) in this Freedom of
Information Act (“FOIA”), 5 U.S.C. § 552, action brought by plaintiff the New York Times
Company (the “Times”) seeking the release of certain records related to Jeffrey Epstein. I write
respectfully to inform the Court of a development in United States v. Noel, 19 Cr. 830 (AT), to
propose a schedule for next steps in this case, and to request that this letter be deemed to satisfy
the parties’ obligations under the Court’s April 29, 2021, Order, ECF No. 53.

    On May 21, 2021, in the Noel case, the Government submitted a letter concerning possible
deferred prosecution agreements covering each of the Noel defendants. See Letter dated May 21,
2021, United States v. Noel, 19 Cr. 830, ECF No. 53. On May 24, 2021, Judge Torres scheduled
a May 25, 2021, hearing on these potential agreements. See Order dated May 24, 2021, United
States v. Noel, 19 Cr. 830, ECF No. 54.

    In light of this development in Noel and anticipated further developments in that case, such
as the hearing before Judge Torres and the Noel defendants’ anticipated cooperation with a
Department of Justice Office of Inspector General review, the Government intends to withdraw
its withholding of records in this case under FOIA Exemption 7(A) on the basis of potential
interference with Noel.

    The parties have conferred regarding appropriate next steps in light of this development, and
respectfully propose the following. By June 25, 2021, the Government will make a revised
production of records or portions of records to the Times, with appropriate redactions based on
FOIA exemptions other than Exemption 7(A) and/or FOIA Exemption 7(A) based on potential
interference with United States v. Tartaglione, 16 Cr. 832 (KMK). The Times will review this
revised production, and thereafter the parties will meet and confer. By July 9, 2021, the parties
will inform the Court if any disputes remain as to non-7(A) redactions and, if so, propose a
schedule for in camera production of records still in dispute to the Court.

   If this proposed schedule is acceptable to the Court, the parties respectfully request that this
schedule replace the May 31, 2021, and June 14, 2021, deadlines ordered by the Court in its
April 29, 2021, Order, ECF No. 53.
                                                                                     Page 2



I thank the Court for its consideration of this submission.

                                                  Respectfully submitted,

                                                  AUDREY STRAUSS
                                                  United States Attorney
                                          By:      /s/ Steven J. Kochevar
                                                  Steven J. Kochevar
                                                  Assistant United States Attorney
                                                  300 Quarropas Street
                                                  White Plains, NY 10007
                                                  Telephone: (914) 993-1928
                                                  Email: steven.kochevar@usdoj.gov
